             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WAYNE MYERS,                                     No. 4:19-CV-01349

             Plaintiff,                          (Judge Brann)

      v.

MAHONING TOWNSHIP and
WILLIAM LYNN, T.S. SCOTT, and
DEAN VANBLOHN, individually and
in their official capacities as Township
officials,

            Defendants.

                                     ORDER

                                MARCH 18, 2020

     AND NOW, in accordance with the accompanying Memorandum Opinion,

IT IS HEREBY ORDERED that:

     1.     Defendants’ Partial Motion to Dismiss, January 14, 2020, ECF No.

            19, is GRANTED.

     2.     Count I is DISMISSED WITH PREJUDICE with respect to

            Defendant Dean VanBlohn.

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
